Opinion issued July 22, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00346-CV
                           ———————————
                   IN RE AMANDA BROUSSARD, Relator



           Original Proceeding on Petition for Writ of Mandamus1


                         MEMORANDUM OPINION

      On April 29, 2014, relator, Amanda Broussard, filed a petition for writ of

mandamus, seeking to compel the trial court to rescind an order allowing real party

in interest, the W. Kelly Vandever Revocable Trust, to enforce a final judgment as

successor in interest to The Bank of New York Mellon.


1
      The underlying case is The Bank of New York Mellon v. Amanda Broussard, No.
      13-CCV-050828, in the County Court at Law No. 2 of Fort Bend County, Texas,
      the Honorable Jeffrey McMeans presiding.
      We deny the petition for writ of mandamus.



                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2